Filed 11/15/13 P. v. Flores CA1/5
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                  FIRST APPELLATE DISTRICT
                                        DIVISION FIVE



THE PEOPLE,
         Plaintiff and Respondent,                                       A138552
                   v.
DANIEL V. FLORES,                                                        (Sonoma County
                                                                         Super. Ct. No. SCR-589767)
         Defendant and Appellant.

         Daniel V. Flores appeals from a judgment of conviction and sentence that was
imposed after he entered a no contest plea to a robbery charge and admitted related
allegations. His attorney has filed a brief seeking our independent review of the record,
pursuant to People v. Wende (1979) 25 Cal.3d 436 (see Anders v. California (1967) 386
U.S. 738), in order to determine whether there is any arguable issue on appeal. We find
no arguable issue and affirm.
         I. FACTS AND PROCEDURAL HISTORY
         An information filed in September 2011 charged Flores and two codefendants,
Steven Chavez and Jesse Afoa, with two counts of robbery. (Pen. Code, § 211.)1 As to
each offense, it was alleged that Flores acted in concert with his codefendants and entered
a domestic structure within the meaning of section 213, subdivision (a)(1)(A). It was
further alleged that a principal was armed with a firearm during the commission of the
offenses. (§ 12022, subd. (a)(1).)
         Flores was later charged with felony failure to appear (case No. SCR-628993).


1   All statutory references are to the Penal Code.
                                                             1
       A. No Contest Plea and Admissions
       On February 13, 2013, Flores signed a “Defendant’s Waiver of Constitutional
Rights Prior to Entry of Guilty or No Contest Plea.” In this written plea agreement,
Flores stated that he was pleading no contest to robbery of an inhabited dwelling with
two or more accomplices (§§ 211, 213, subd. (a)(1)(A)) and admitting the enhancement
allegation under section 12022, subdivision (a)(1). He further represented that he
understood and waived specified constitutional rights, he understood his maximum
punishment would be 10 years in state prison, and he understood other specified
consequences of his plea. In addition, Flores expressed his understanding that there was
no agreement as to what the specific term of sentence would be, he could be sentenced up
to the 10-year maximum, but the “court has indicated low term of [three years] plus one
year for firearm enhancement” on the charges.
       At the plea hearing on February 13, 2013, Flores was present and represented by
counsel. After being advised of his constitutional rights and acknowledging that he
understood and waived those rights, Flores entered a plea of no contest to one count of
robbery (§ 211), admitted the gun enhancement allegation (§ 12022, subd. (a)(1)), and
admitted that his crime involved voluntarily acting in concert with others and entering a
residential structure (§ 213, subd. (a)(1)(A)). The court found the plea was made
knowingly and intelligently, and defense counsel confirmed there was a factual basis for
the plea. As to case No. SCR-628993, Flores pled no contest to willfully evading the
process of the court for failing to appear. (§ 1320.5.) The prosecution agreed to dismiss
the remaining robbery count, and Flores was promised he would receive a sentence of
four years eight months (three years for the robbery, one year for the firearm
enhancement, and eight months for the failure to appear) or he would be entitled to
withdraw his plea.
       B. Presentence Report’s Factual Statement
       The felony presentence report summarized the facts relevant to Flores’s offenses
based on preliminary hearing transcripts and statements from the victims as recorded in
the police report.

                                             2
       After observing marijuana being grown in the apartment of victims Sauls and
Hamm, Flores invited Hamm to “hang out” with him on September 12, 2010. Hamm
accepted his invitation, and during the afternoon of September 12 spent time with Flores
and Sauls smoking marijuana in Armstrong Woods. Before the three of them returned to
the victims’ residence, Flores borrowed Sauls’s cell phone.
       Around 6:00 p.m., Flores, Sauls and Hamm arrived at the apartment. After Flores
briefly stalled, the three of them walked upstairs to the residence. As they went inside the
apartment, two men (later identified as codefendants Afoa and Chavez) entered the
residence after them, brandished handguns, and ordered the victims to sit on the couch
and later to lie on the floor. The victims were bound and held at gunpoint, and Afoa
threatened that they would be killed if they moved. Afoa removed money from Sauls’s
wallet and then ransacked the apartment, collecting currency, an Xbox, a laptop, an iPod,
apartment and car keys, and other items including 10 marijuana plants. Chavez then
instructed Flores to carry the loot outside, and the two assailants and Flores fled the scene
in a vehicle.
       Contacted by police while at Chavez’s residence, Flores asserted that he had been
kidnapped by the suspects but was able to talk his way out of the situation. Sauls and
Hamm identified Chavez in a photographic lineup as one of the suspects, and Chavez was
arrested. The victims asserted that clothing seized from Chavez was similar to what was
worn by the suspects. Thereafter, Flores was arrested. Sauls was informed by his
telephone company that, after Flores borrowed Sauls’s phone, the phone was used to
make a call to a number later identified as belonging to Chavez.
       In text messages sent between Flores and Chavez on September 12, 2010, Flores
expressed frustration that he was no longer at the victims’ residence and was unable to
leave the residence unlocked. Chavez asked Flores for a plan, and Flores instructed him
to wait in the car and he would be apprised of their locations. Flores texted Chavez the
number of the victims’ apartment. He further told Chavez: “Ima be 0n way s0on d0nt g0
there yet til I say ok I want u to be there when we pull up we walk up u c0me fr0m


                                              3
behind when we goin into the d0or.” From other text messages, police determined the
third person with Flores and Chavez at the time of the robbery was Afoa.
          C. Sentencing
          On March 14, 2013, Flores was sentenced to the agreed term of four years eight
months in state prison, comprised of the following: the low term of three years for the
robbery; a consecutive eight-month term (one-third the midterm) for the failure to appear;
and a consecutive one-year term for the enhancement under section 12022, subdivision
(a)(1).
          D. Appeal
          Flores filed a notice of appeal in April 2013 and requested a certificate of probable
cause. He contended, among other things, that he was “not aware that [he] would stay in
prison 85 [percent],” his defense attorney failed to explain the allegation that he was in
possession of a handgun, he told his attorney in a letter delivered on the day of his
sentencing that he wanted to withdraw his plea, his defense attorney was not competent,
and he was dissatisfied with his attorney’s performance. The court denied the request for
a certificate of probable cause.
          II. DISCUSSION
          Flores’s appellate counsel represents in the opening brief in this appeal that
counsel wrote to Flores and advised him of the filing of a Wende brief and his
opportunity to personally file a written statement of any issues he wished to call to the
attention of the court within 30 days after the filing of the Wende brief.
          We have not received any filing from appellant.
          We find no arguable issues on appeal.
          There are no legal issues that require further briefing.
          III. DISPOSITION
          The judgment is affirmed.




                                                 4
                NEEDHAM, J.




We concur.




JONES, P. J.




BRUINIERS, J.




                  5